Motion GRANTED AND Order filed November 2, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00892-CV
                                   ____________

  IN RE FEDD WIRELESS LLC., FEDD HOLDINGS LLC., WILLIAM C.
                  DALEY TRUST, ET AL., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-54156

                                     ORDER

      On November 2, 2018, real parties-in-interest Flowserve US, Inc. and
Flowserve Corporation (collectively, “Flowserve”) filed a motion for leave to file an
unredacted copy of their response to the petition for writ of mandamus for in camera
review.
      We grant the motion. We ORDER that Flowserve is granted leave to file by
November 5, 2018, its unredacted response for in camera review by delivering a
copy to the court on a flash drive or CD that complies with Rule of Appellate
Procedure 9.4(j). These materials will not will not be posted on the court’s website
and will not be publicly available.

                                               PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.